Citation Nr: 0941388	
Decision Date: 10/30/09    Archive Date: 11/09/09

DOCKET NO.  08-06 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a low back condition to 
include residuals of low back muscle strain.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel




INTRODUCTION

The Veteran served on active duty from April 1992 to March 
1996.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a June 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Indianapolis, Indiana (RO) which denied service connection 
for residuals of low back muscle strain.  

The Veteran submitted a June 2005 statement describing his 
current back disability along with additional medical 
evidence.  The Board has liberally construed this statement 
as a timely notice of disagreement.  In a subsequent June 
2006 rating decision, the RO denied service connection for a 
low back condition to include residuals of low back muscle 
strain.  

The Veteran was scheduled for a January 2009 RO hearing.  The 
record indicates that the Veteran did not attend the 
scheduled hearing; therefore, his hearing request has been 
withdrawn.

The appeal is REMANDED to the RO.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).  

Service treatment records show that the Veteran was treated 
for low back strain in 1995 with back pain having been 
present for three weeks.  

The Veteran was diagnosed with lumbar radiculopathy in 
November 2000.  Low back pain was noted to have begun without 
trauma or other cause or event.  The Veteran was noted to 
have a history of multiple episodes of low back pain over the 
last several years.  He underwent a microlumbar discectomy at 
that time.  In an April 2005 history and physical examination 
for elective spinal surgery, the Veteran stated that he 
initially developed back pain in 1995, while in the Marines.

The Veteran has a current diagnosis of degenerative disc 
disease of the lumbar spine with recurrent herniated nucleus 
pulposus, status post disc surgery in 2000, 2004, and 2005.

The Veteran was afforded a VA examination in January 2009.  
Although the VA examiner summarized the Veteran's history, 
she did not give a sufficient rationale for her opinion that 
the Veteran's degenerative disc disease of the lumbar spine 
was not caused by the lumbar back strain that he sustained 
while in the military.  In providing this opinion, the 
examiner noted the Veteran's history of treatment for low 
back strain in service in 1995; the Veteran's July 1996 VA 
general medical examination in which included no notation of 
a back disorder; and lack of documentation of symptomatology, 
treatment or diagnosis of chronic low back pathology until 
November 2000 when the Veteran underwent a microlumbar 
discectomy.  However, the examiner also noted that records 
dated in November 2000 also note the Veteran's 
"longstanding" history of low back pain and his report of 
the onset of back pain before his first surgery.  The Board 
notes further that the November 2000 records include a 
history of "multiple episodes over the last several years".  
Thus, it is unclear as to the basis of the examiner's 
opinion. 

In this regard, the Board emphasizes that the Veteran is 
competent to report his experience of symptoms of back pain 
during service and since service.  The United States Court of 
Appeals for the Federal Circuit (Federal Circuit) has 
indicated that the Board may not rely on a medical opinion in 
which it is determined that a veteran's lay statements lack 
credibility solely because it is not corroborated by 
contemporaneous medical records.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336, 1337 (Fed. Cir. 2006).  To be adequate, a 
medical opinion must be based upon an accurate factual 
premise.  Reonal v. Brown, 5 Vet. App. 458, 461 (1993).  This 
includes considering a veteran's lay assertions of 
symptomatology that he is competent to observe, unless the 
Board has explicitly found that the assertions are not 
credible.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).  The 
Board will remand this case again for a new medical opinion, 
based on the premise that the Veteran is competent to observe 
his symptoms of pain during and since service.  See also 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding 
"It is the factually accurate, fully articulated, sound 
reasoning for the conclusion, not the mere fact that the 
claims file was reviewed, that contributes probative value to 
a medical opinion").

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the case to an 
appropriate VA orthopedic examiner for 
a medical opinion.  If the examiner 
indicates that he or she cannot respond 
to the Board's questions without 
examination of the Veteran, the Veteran 
should be afforded such.  If an 
examination is requested, all tests and 
studies deemed necessary should be 
accomplished and clinical findings 
should be reported in detail.  The 
claims folder must be made available to 
the examiner for review prior to 
examination.  In the supplemental 
opinion, the examiner should address 
the Veteran's statements regarding back 
symptoms in service, and back symptoms 
after service, noting that the Veteran 
is competent to report symptoms that he 
experienced.  The examiner should list 
all current low back diagnoses 
manifested by the Veteran.  For each 
such diagnosis, the examiner should 
render an opinion as to whether any 
currently diagnosed disorder is at 
least as likely as not related to the 
Veteran's military service.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.

The examiner must provide clear 
rationale for his or her opinion with 
references to the evidence of record 
and must provide a discussion of the 
facts and medical principles involved.

2.  The RO should review the 
examination report to ensure that it is 
in complete compliance with this 
remand.  If deficient in any manner, 
the RO must implement corrective 
procedures at once.

3.  After all development has been 
completed, the RO should review the 
case again based on the additional 
evidence. If the benefits sought are 
not granted, the RO should furnish the 
Veteran and his attorney with a 
Supplemental Statement of the Case, and 
should give the Veteran a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

 
